 

Case 16-20735-LMI Doc192 Filed 11/15/19 Page 1of 4

UNITED STATES BANKRUPTCYCOURT SOUTHERN

DISTRICT OF FLORIDA
In re: Case No. 16 — 20735
Chapter
13
Henry Ward Kendrick
Debtor rILED-USBC, FLS-HIA
; “LO NOU 15 eMl 214g

MOTION FOR CONTEMPT AND SANCTIONS

In support of this Motion, Debtor relies on the facts, law, and argument set forth in his
-motion. Pursuant to U.S. Code § 401(3), Power of court, and states the following:

1. On November 12, 2019, Debtor conferred in good faith with counsel, Bradley A.
Fiedman, Esq., for Star Lakes Homeowners Association (Homeowners Association) in an effort
to resolve this dispute without Court action, but was unable to obtain concurrence to the relief
sought herein, thus necessitating the filing of this Motion.

2. Homeowners Association has not complied with the Court's January 31, 2019, docket
number 171, Order requiring Homeowners Association not to tow Debtor’s tenant’s vehicle and
to complete Debtor’s tenant parking application and permit. Homeowners Association violated
the temporary injunction (non-towing order) on November 12, 2019, when Debtor’s tenant’s
Ford van and Ram double-cab truck were towed from 270 N. E. 191st St., Apt. 108’s assigned

parking spot.
3. This Court should impose civil contempt sanctions on Homeowners Association for its
blatant disregard of the Court's Order of January 31, 2019, docket number 171.

District courts have the inherent power to enforce compliance with orders through civil
contempt. It is the Debtor’s burden to establish, by" clear and convincing evidence, that
Homeowners Association violated the Court’s January 31, 2019, docket number 171,

Order. Once the debtor makes a prima facie showing of violation, the burden shifts to the
Homeowners Association to produce evidence explaining its noncompliance at a show cause
hearing, to escape contempt, the Homeowners Association must show that it either did not
violate the Court's order or that it was "excuse" from complying. To satisfy this burden the
Homeowners Association must "offer proof beyond a mere assertion of an inability."
Specifically, the Homeowners Association "demonstrate[s] an inability to comply only by
showing that [it has] made in good faith a reasonable effort to comply."

 
 

Case 16-20735-LMI Doc192 Filed 11/15/19 Page 2 of 4

4. This Court should strictly construe the "good faith and all reasonable efforts to comply”
standard, requiring contempt sanctions where contemnor made "some efforts" but not "all
reasonable efforts" to comply, or where contemnor presented its own unsubstantiated testimony.

5. Once the Court determines that the Homeowners Association has not complied with the
Court's Order, the Court may impose both coercive and compensatory sanctions. When devising
sanctions to ensure compliance with its order, the Court should consider "character and
magnitude of the harm threatened by continued contumacy and probable effectiveness of any
suggested sanctions in bringing about the result desired." Appropriate, sanctions may include a
coercive daily fine, a compensatory fine, coercive incarceration and attorney fees and costs.

6. The Homeowners Association has failed to notify its agent Boulevard Towing and Recovery
of the Court’s Order and has failed to mitigate or eliminate Debtor’s tenant damages for its
violation of the Court's Order. To avoid sanctions Homeowners Association must prove that they
have made "in good faith all reasonable efforts to comply." Homeowners Association has not
made reasonable efforts to halt the damages Debtor’s tenant is acquiring daily.

7. Through Homeowners Association relationship with Boulevard Towing and Recovery and as
the author of Debtor’s tenant's vehicles being towed Homeowners Association can and must
ensure that its abusive behavior cease. It is evident from Homeowners Association lack of action
to mitigate the damages from the violation of the Court's Order, to date. That the Homeowners
Association has not made "in good faith all reasonable efforts to comply "with the Order and that-
Homeowners Association has no intentions of doing so without coercive measures from the
Court.

8. A coercive daily fine of $2000 a day against the Homeowners Association for each violation
of the Court's Order is appropriate here to ensure compliance because Homeowners Association
actions to date shows its intentions to disregard the Court's Order.

9. In addition to the above requested sanctions the Debtor seeks an order entitling the completion
of the parking permit application.

Wherefore, Debtor has shown by clear and convincing evidence that Homeowners
Association has violated the Court’s Order of January 31, 2019, docket number 171,
ccordingly, the Homeowners Association should be held in contempt and fined and penalties

    

imposed.

Henry Ward Kendrick
1672 NW. 116 Terrace

   

 

 
 

Case 16-20735-LMI Doc192 Filed 11/15/19 Page 3 of 4

Miami, FL 33167

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 8". day of August, 2019, a true and correct copy of the
foregoing has been furnished by US Mail to: Trustee, Nancy K. Neidich PO Box 279806,
Miramar, FL 33027, Peggy Urbaneja 7401 Wiles Road ste 244 Coral Springs, Fl. 33067 and
James S. Caris 401 East Las Olas Bivd., #134 Fort Lauderdale Florida 33301 on November 15,

2019.

  
 

Kendrick

 
Serving
TL#284
Tl #000

MC#870!

US DO

Case 16-20735-LMI Doc192 Filed 11/15/19 Page 4of4

Dade & Broward County www.bivdtowing.com
M1
8p IB OLLA- VAL,
2P
T39 509952 ROA) ot LEE OUTAY

Parking Enforcement Specialist
305-365-5227 * 954-322-6682

0
2160 SW 58th Way - West Park, FL 33023 N2 26847

 

 

 

bept: — MDC pti #/ CASE#/ e003 U7, Reported @ —_ 5UsS Morice 1F_|

 

 

 

 
 
 

 

 

Police |
Date: i ADAG Time of Tow 190 ZPM Tce ot Arrival SCY Cane
. . a7 COME vo
Driver LBS precio ‘ones oy sre assy: 173- biG Nove Stee LiiKa6
Yagsl 1 S4'Stene
Vehicle|towed from 210 NE (VST City Wer pestinatiog] CI CI City

. License Plate

 

 

S 7 HS Y2/ License State Fe Decal Year SZ -fF _
OS Make / Model fou | E20 Color Wh HE Style Var?

 

 

 

 

 

 

Vehicle Year.

vne (IIE IT INIF L214 1 Wi AI SIDIAIA!L 6I SII |
Reason For Tow 0 fe LOM?

ete ee Geet Cy cn tor Brecon pan

Name

Address

f y 4 TO REGISTERED OWNER) . ° 7
wird ‘L wey ae 0.0.8!

Vehicle Released To

 

 

 

yye be T41St i Pdg | #108 Lei

Driver's License V Ubb- - Vi ) \ VY uy’ U State: LL

 

 

iy (ty ye.7

 

 

 

 

 

 

 

Storage From r to oe Days@ $
Miles Towed > @
L on .
¢ ip . Or _ ee a
Towing) Charge _._____..__-_-- Storage Adm Liens ‘
f f
Labor Fuel Surchar§e_______—=—=—————Milles ao. Total AQ |

 

 

 

b PROOF OF OWNERSHIP Paid
TLE [_]JREGISTRATION THER PROOF { L) Company Check (] Credit Card (J Other

 

 

 

 

  

 

 

ane Deed APG om _ lf A Hl ad),

 

 
